DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/20/2020 to claims 1, 59, and 61 have been entered. Claims 8-11, 14, 15, 18-56, 58, and 60 canceled. Claims 63-77 have been added. Claims 1-7, 12, 13, 16, 17, 57, 59, and 61-77 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12, 13, 16, 17, 59, 61-64, 66-70, 72, and 74-77  are rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (Organogenesis (Apr. 2014), 10(2), 260-267) in view of Maurice et al. (FASEB J. (1992), 6, 752-758), Baudin et al. (Nature Protocols (2007), 2(3), 481-485) and Gupta et al. (US 2010/0285094).
Takebe teaches a tissue composition comprising human fetal liver cells, human mesenchymal stem cells (e.g. a species of stromal cell), and human umbilical vein endothelial cells wherein all three cell types are suspended in a collagen and fibronectin composite/hydrogel, wherein the endothelial cells form sprouted blood vessel-like networks, and wherein all three cell types are cultivated together (Fig. 1 and 3; Abstract; 7 or 1 x 106 fetal liver cells (FLCs) with 2 x 105 human mesenchymal stem cells (hMSCs) and generating 4mm diameter cellular constructs (p265, subheading “Tissue engineered vessels and liver”), reading in-part on the cell diameter of claims 63 and 77 and reading in-part on the cell ratio of claim 67.
Regarding claims 1 and 67, Takebe does not teach primary hepatocytes and primary endothelial cells. Regarding claim 67, Takebe does not teach the claimed cell ratios. Regarding claims 63 and 77, Takebe does not teach the claimed aggregate diameter range.
Maurice teaches methods of obtaining primary human hepatocytes (Abstract; paragraph spanning p752-753 and paragraph starting “[3H] labeled cell lysates…”), reading in-part on claim 1.
Baudin teaches methods of obtaining primary human umbilical vein endothelial cells (Abstract; Methods at p482-485), reading in-part on claims 1 and 67.

Regarding claims 1 and 67, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the primary hepatocytes of Maurice and the primary human umbilical vein endothelial cells for the liver cell line and human umbilical vein endothelial cell line of Takebe in Takebe’s collagen and fibronectin hydrogel composition, as primary cells and cell lines  are both explicitly taught as being useful for THE SAME PURPOSE by Gupta in hydrogel polymer compositions such as polymers comprising collagen and fibronectin. Absent additional evidence to the contrary, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding the cell diameter range of claims 63 and 77, and the cell ratios of claim 67, generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Takebe teaches cell construct diameter and cell ratio of liver cells to mesenhcymal stem cells (as a species of stromal cells) are result effective variables to reconstruct hepatic tissue (See Fig. 2). Thus, the burden is shifted back to establish criticality of the claimed hepatocyte-to-stromal cell ratio by objective evidence.
Regarding the preamble of claim 1 and 67, and dependent claims 2-7, 16, 17, 66, and 68-70, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the claims are directed towards the properties of the claimed composition in subsequent downstream methods of transplantation into a subject and so while fully considered these dependent claims are afforded no patentable weight at this time as they do not further limit the structure of the cellular and hydrogel composition of claims 1 and 67. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 57, 65, 71, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Takebe, Maurice, Baudin, and Gupta as applied to claim 1 above, Tamai et al. (Tissue Engineering Part A (2013), 19(21), 2527-2535) and Rnjak et al. (Biomaterials (2009), 30, 6469-6477; Reference U).
The teachings of Takebe, Maurice, Baudin, and Gupta are relied upon as set forth above.
Regarding claim 57 and 71, Takebe, Maurice, Baudin, and Gupta do not teach fibroblasts as a species of stromal cell. Regarding claims 65 and 73, Takebe, Maurice, Baudin, and Gupta do not teach primary human stromal cells.
Tamai teaches composition comprising hepatocytes, fibroblasts and collagen fibril scaffold, which replicates the in vivo connective tissue sheet found in the liver (Abstract). Tamai teaches that collagen is secreted by a variety of cell types especially connective tissue cells (p2527, 1st paragraph of the Introduction), reading on claim 57. Tamai teaches that because fibroblasts are embedded in the network collagen fibrils of this artificial tissue, it is useful for reconstructing the hepatic interstitial structure (p2527, 1st paragraph of the Introduction), reading on claim 57. Tamai teaches that the liver organoid is useful for inducing angiogenesis in vivo (Abstract), reading on claim 57.
Rnjak teaches methods of obtaining human primary dermal fibroblasts (p6470-6471, subheading 2.1 and 2.5), reading on claims 57, 65, 71, and 73.
Regarding claims 57, 65, 71, and 73, it would have been obvious before the invention was filed to substitute the mesenchymal stem cells of Takebe with the primary human fibroblasts of Rnjak in view of Tamai. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Takebe and Tamai are directed to methods of making engineered liver tissue comprising liver cells or hepatocytes and stromal cells and collagen, and because Rnjak teaches detailed in vivo, and so would be useful for reconstructing the hepatic interstitial structure and strongly implies that fibroblasts as a species of connective tissue cell would likely secret collagen also reconstructing the hepatic extracellular matrix in vivo.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Remarks
Applicant’s arguments on pages 7-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below. The instant claim amendments and newly added claims are fully addressed above in the modified grounds of rejection.
On pages 7-9 of the reply, Applicant alleges that the claimed cellular construct is structurally distinct from the prior art teachings of Takebe. This is not found persuasive of error because Takebe is not applied alone in rejecting the claims as anticipated under 35 U.S.C. § 102, but in combination with Maurice, Baudin, and Gupta as prima facie obvious under 35 U.S.C. § 103. The claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
On pages 9-10 of the reply, Applicant alleges that it would not have been obvious to substitute the primary hepatocytes of Maurice, primary HUVECs of Baudin and the fibroblasts of Tamai for the fetal liver cells, HUVEC cell line, and murine embryonic fibroblasts of Takebe’s composition. This is not found persuasive of error because at In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 10 of the reply, Applicant alleges that the structure of the claimed engineered tissue seed provides significant advantages of Takebe’s composition as set forth in Fig. 20A of the disclosure. This is not found persuasive of error for several reasons. Frist, Applicant’s definition of “engineered tissue seed” is generic and does not exclude the teachings of Takebe as this time, nor does the definition limit the cellular composition of claim 1 to “SEED” structure set forth in Fig. 20A of the disclosure. Second, “aggregate” is not defined in the specification in any way that would otherwise exclude cellular aggregates of Takebe at this time (e.g. Fig. 1 and 3). During prosecution, the claims must be given their broadest reasonable interpretation when read in the light of the specification, it is impermissible for the examiner to import limitations from the disclosure into the claims. Broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See M.P.E.P. § 2111. “Though understanding the claim language may be Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653